Exhibit 10.60

 

Anhang 1 zum Dienstvertrag (dem ,,Vertrag“) vom 1. Januar 2009    Annex 1 to the
Employment Agreement (the “Agreement”) dated January 1, 2009

Entsendungsvertrag

 

vom

 

1. Januar 2009

  

Assignment Agreement

 

dated

 

January 1st, 2009

– nachfolgend „Entsendungsvertrag“ genannt –    – hereinafter referred to as the
“Assignment Agreement” – zwischen    between

Exide Technologies GmbH

Im Thiergarten

 

63654 Büdingen

 

Deutschland

  

Exide Technologies GmbH

Im Thiergarten

 

63654 Büdingen

 

Germany

– nachfolgend „Gesellschaft“ genannt –    – hereinafter referred to as the
“Company” – vertreten durch die Gesellschafterversammlung der beiden
Gesellschafter Exide Transportation Holding Europe S.L. und EXIDE Holding S.A.S.
   represented by the shareholders’ assembly of the two shareholders, Exide
Transportation Holding Europe S.L. and EXIDE Holding S.A.S. und    and

Herrn Michael Ostermann

In den Laken 9

47228 Duisburg

Deutschland

  

Mr. Michael Ostermann

In den Laken 9

47228 Duisburg

Deutschland

– nachfolgend „Geschäftsführer“ genannt –    – hereinafter referred to as the
“Managing Director” – und    and zusammen mit der Gesellschaft die „Parteien“
bzw. einzeln jeweils „Partei“ genannt; auch weitere definierte Begriffe in
diesem Entsendungsvertrag haben dieselbe Bedeutung wie im Dienstvertrag vom 1.
Januar 2009    collectively with the Company referred to as the “Parties”,
respectively individually each of them as a “Party”; further defined terms in
this Assignment Agreement shall have the same meaning as in the Employment
Agreement of January 1, 2009



--------------------------------------------------------------------------------

 

§ 1

Entsendung

   

Section 1

Assignment

(1)   Nach einer eventuellen einleitenden kurzen Orientierungsphase am Standort
Büdingen wird der Geschäftsführer nach Gennevilliers entsandt. Er wird in den
Büroräumen der EXIDE TECHNOLOGIES S.A.S, Gennevilliers, Frankreich arbeiten,
dort aber nicht angestellt sein. Während der gesamten Entsendungszeit, welche am
5. Januar 2009 beginnt, besteht sein Anstellungsverhältnis mit der Gesellschaft
weiter. Ungeachtet der Entsendung nach Gennevilliers wird der Geschäftsführer
auch in anderen Ländern arbeiten, wie dies angesichts seiner internationalen
Funktion erwartet werden kann. Die Wahrnehmung der Geschäftsführerpflichten bei
der Gesellschaft muss durch den Geschäftsführer zu jeder Zeit gewährleistet
sein.   (1)   Following a potential brief orientation phase at the Company’s
seat in Büdingen, the Managing Director will be assigned to Gennevilliers. He
shall work at the offices of EXIDE TECHNOLOGIES S.A.S, Gennevilliers, France but
not be employed there. During the whole term of assignment, which begins on
January 5th 2009, his employment relationship with the Company shall continue.
Notwithstanding the assignment to Gennevilliers, the Managing director shall
also work in other countries as can be expected in light of his international
function. The Managing Director must make sure at all times that he observes his
duties as a managing director at the Company. (2)   Die Dauer der Entsendung
soll 5 Jahre betragen, d.h., die Entsendung endet spätestens am 31. Dezember
2013. Danach kehrt der Geschäftsführer nach Deutschland zurück, um da zu
arbeiten. Die Gesellschaft behält sich vor, die Dauer der Entsendung zu
verkürzen und den Geschäftsführer vorzeitig nach Deutschland zurückzubeordern.
Außer in dringlichen Sonderfällen würde die Gesellschaft hierfür eine
Ankündigungsfrist von 3 Monaten einhalten.   (2)   The assignment is to last 5
years, i.e., it will expire on December 31st, 2013 at the latest. Thereafter,
the Managing Director will return to work in Germany. The Company reserves the
right to abbreviate the term of assignment and to request the Managing director
to return earlier to Germany. In such a case, and except there is a specific
urgency, the Company would observe an announcement period of 3 months. (3)   Für
die Dauer der Entsendung sind die Bestimmungen im Vertrag zur Erstattung von
Kosten für Geschäftsreisen und sonstigen Aufwendungen dahingehend zu verstehen,
dass normaler Ausgangs- und Endpunkt der Reise jeweils Gennevilliers ist.   (3)
  For the term of the assignment, the provisions under the Agreement in respect
of reimbursement of business trips and other business expenses are to be
interpreted in such way that the regular starting and end point of travel is
Gennevilliers. (4)   Die Parteien vereinbaren, sich gegenseitig bestmöglich zu
unterstützen, um administrative Erfordernisse sozialversicherungsrechtlicher und
steuerlicher Art im Zusammenhang mit der Entsendung zu bewältigen.   (4)   The
Parties agree to mutually support each other in order to master all
administrative requirements of a social security and tax nature related to the
assignment.

 

2



--------------------------------------------------------------------------------

§ 2

Vergütung und Aufwandsentschädigung

 

Section 2

Remuneration and Allowances

(1)   Die Bestimmungen unter §§ 7 (l) bis 7 (3) des Vertrages werden durch
diesen Entsendungsvertrag nicht berührt.   (1)   The provisions under Sections 7
(1) - 7 (3) of the Agreement are not affected by this Assignment Agreement. (2)
  Für die Dauer und aus Anlass der Entsendung hat der Geschäftsführer ferner
Anspruch auf folgende Zahlungen:   (2)   For the term and for reasons of
assignment, the Managing Director shall additionally be entitled to the
following payments: (a)   Die Gesellschaft zahlt einen
Lebenshaltungskostenzuschuss in Höhe von monatlich Euro 5.000 brutto.   (a)  
The Company shall pay a cost of living adjustment payment of Euro 5,000 gross
per month. (b)   Die Gesellschaft zahlt einen Unterkunftszuschuss in Höhe von
monatlich Euro 2.000 brutto.   (b)   The Company shall pay a housing allowance
of Euro 2,000 gross per month. (3)   Zwischen den Parteien besteht Einvernehmen,
dass die Vergütungsbestimmungen dieses Entsendungsvertrages nicht Teil der
regulären Vergütung nach dem Vertrag sind, ausschließlich für die hier geregelte
Entsendung gelten und nicht vorgreiflich sind für eine eventuelle spätere
anderweitige Entsendung.   (3)   The Parties agree that the remuneration
provisions of this Assignment Agreement do not form part of the regular
remuneration under the Agreement, are exclusively applicable to the assignment
regulated herein and do not establish any prejudice in respect of any potential
later assignment.

§ 3

Anreizzahlung

 

Section 3

Assignment Bonus

Die Gesellschaft gewährt dem Geschäftsführer für seine Entsendungstätigkeit eine
einmalige Anreizzahlung in Höhe von brutto Euro 165.000. Die Anreizzahlung wird
mit Auszahlung des ersten Gehalts fällig. Im Fall der Kündigung des
Dienstverhältnisses durch den Geschäftsführer binnen 12 Monaten nach
Arbeitsantritt sowie im Fall der fristlosen Kündigung durch die Gesellschaft
binnen 12 Monaten nach Arbeitsantritt ist die Anreizzahlung unter
Berücksichtigung der Steuersituation zum Ende des Anstellungsverhältnisses
zurückzuzahlen, Die Rückzahlungsverpflichtung nach diesem Absatz vermindert sich
nach Ablauf eines jeden Kalendermonats um 1/12 des gezahlten Betrags. Die
Anreizzahlung würde nicht allein deswegen gekürzt, wenn die Gesellschaft sich
entschließen sollte, die Entsendung innerhalb des ersten Jahres zu verkürzen.  
For his work under the assignment, the Company grants to the Managing Director a
onetime gross inducement payment in the amount of Euro 165,000. The inducement
payment is payable with the first salary payment. In case the Managing Director
voluntarily terminates the employment or is terminated by the company within 12
months following the commencement of the employment, the Managing Director shall
repay the inducement payment under consideration of the tax situation at the end
of the employment. The repayment amount is reduced by 1/12 upon the passing of
each calendar month. The assignment bonus would not be reduced in any way if the
Company only decided to abbreviate the term of assignment within the first year.

 

3



--------------------------------------------------------------------------------

§ 4

Schlussbestimmungen

  

Section 4

Final Provisions

Dieser Entsendungsvertrag unterliegt deutschem Recht. Die Bestimmungen des § 15
des Vertrages gelten für diesen Entsendungsvertrag entsprechend.    This
Assignment Agreement is subject to German law. The provisions of Section 15 of
the Agreement shall apply accordingly to this Assignment Agreement.

 

4



--------------------------------------------------------------------------------

Dieser Vertrag ist zweisprachig ausgeferligt. Rechtlich bindend ist
ausschließlich die deutschsprachige Version. Der englische Text dient lediglich
zur Information.    This Agreement has been prepared in two languages. Only the
German text is legally binding. The English version is for information purposes
only.

 

LOGO [g330401sig4.jpg]

   

EXIDE TECHNOLOGIES GMBH

represented by its shareholders’ assembly by the following signatories according
to the attached Power of Attorney

Michael Ostermann    

 

Place, Date:

 

 

Duisburg, den 27.11.08

         

LOGO [g330401sig5.jpg]

      EXIDE Transportation Holding Europe S.L.       By:   Petra Würz      
Title:   General Counsel IEE Europe       Place, Date: Büdingen, November 21,
2008      

LOGO [g330401sig6.jpg]

      EXIDE Holding Europe S.A.S       By:   Brita Knaf       Title:  

Human Resources Manager

Commercial and Corporate

      Place, Date: Büdingen, November 21, 2008

 

5